DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/676,423 filed on July 12, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 5-15, 18 and 20-25 are still pending, with claims 1 and 15 being currently amended, and claims 21-25 being newly added. Claims 3-4, 16-17 and 19 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-15, 18 and 20-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-9, 11-12, 15, 18, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. US PGPUB 2013/0193918 in view of Kuki et al. US Patent 5,821,731.
Regarding claim 1, Sarkar discloses a charging system for electric vehicles [figs. 1-2] comprising: 
a charge transfer device in electrical communication with a power system of an electric vehicle, the charge transfer device comprising a conductor [fig. 1, vehicle charging interface 132 receives power via the charging head 122 connected to the charging arm 100; par. 46]; 
a power transformation module in electrical communication with a power supply, the power transformation module adapted to transform an electrical output received from the power supply [pars. 25, 35, 37 & 74; charging station 100 receives power from a local stored source (i.e. batteries) or a grid for charging the vehicle 110, by converting the current/voltage to a requested level]; and 
a charge node in electrical communication with the power transformation module via one or more power distribution lines, the charge node comprising a conductive charge pad powered by the power transformation module [figs. 1-2, vehicle charge head 122/224 with brushes; pars. 30-32 & 72],
wherein the charge pad is configured to activate only in the presence of the conductor of the charge transfer device, thereby causing the charge transfer device to transmit a conditioned electrical output to the power system of the electric vehicle [pars. 8, 23, 49, 53, 80, 86 & 91-92; the charging process is automatically controlled such that only when a vehicle capable of receiving charge and desiring of receiving charge is the charge provided through the charging head 122/224; pars. 25, 35, 37 & 74; charging station 100 receives power from a local stored source (i.e. batteries) or a grid for charging the vehicle 110, by converting the current/voltage to a requested level].
Sarkar does not explicitly disclose the charge node configured for being positioned below the charge transfer device.
Sarkar does not explicitly disclose a housing configured for being connected on a roadway, the housing comprising an aperture, and an actuator in communication with the charge pad, the actuator configured to move the charge pad, through the aperture, between a first position within the housing and a second position outside of the housing, the aperture being positioned above the roadway, the second position being above the first position.
However, Kuki discloses a vehicle charging system [abs.] wherein the charge node configured for being positioned below the charge transfer device [fig. 27, the charge node 10 is configured to be positioned below the charge transfer device 20; col. 14, line 17-44].
Kuki further discloses a housing configured for being connected on a roadway [fig. 27, the housing of the charging device is on a road in parking lot; col. 2, lines 22-32], the housing comprising an aperture, and an actuator in communication with the charge pad, the actuator configured to move the charge pad, through the aperture, between a first position within the housing and a second position outside of the housing, the aperture being positioned above the roadway, the second position being above the first position [see annotated fig. 27 below; the coil moving means has a driving device; col. 1, line 57-67; col. 7, line 39-40; col. 14, lines 17-44].

    PNG
    media_image1.png
    456
    561
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sarkar to further include the charge node configured for being positioned below the charge transfer device and the housing configured for being connected on a roadway, the housing comprising an aperture, and an actuator in communication with the charge pad, the actuator configured to move the charge pad, through the aperture, between a first position within the housing and a second position outside of the housing, the aperture being positioned above the roadway, the second position being above the first position for the purpose of providing a charging device in a parking lot which can be moved to a point where charging devices are coupled without requiring a large-scale reconstruction in already existing parking facilities, as taught by Kuku (abs.; col. 4, lines 39-55).
Regarding claim 2, Sarkar discloses wherein: 
the charge pad is activated only when moved to the second position [pars. 30-32, 34, 68, 72-73, 78-80, 86 & 91-92; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, only when the charging head is on the vehicle interface is the charging head activated].
Regarding claim 5, Sarkar discloses wherein: 
the conductor of the charge transfer device is configured to move from an initial position to an extended position; and the charge pad is configured to activate only when the conductor is in the extended position [pars. 30-32, 34, 68, 72-73, 78-80, 86 & 91-92; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, only when the charging head is on the vehicle interface is the charging head activated; some conductor is connecting the charging head to the source of the charging station].
Regarding claim 6, Sarkar discloses wherein: 
the conductor of the charge transfer device is in communication with an actuator; that is configured to move the conductor from the initial position to the extended position [pars. 71 & 113; actuator; pars. 30-32, 34, 68, 72-73, 78-80, 86 & 91-92; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, a conductor connects the charging head to the source of the charging station, that conductor moves with the pole of the charging head].
Regarding claim 7, Sarkar discloses wherein: 
the conductor is fixed to a mechanical structure; and the actuator actuates the mechanical structure to move the conductor from the initial position to the extended position [pars. 71 & 113; actuator; pars. 30-32, 34, 68, 72-73, 78-80, 86 & 91-92; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, a conductor connects the charging head to the source of the charging station, that conductor moves with the pole of the charging head].
Regarding claim 8, Sarkar discloses wherein: 
the charge transfer device further comprises: 
a mechanical arm comprising: 
a first end rotatably connected to a surface of the vehicle [fig. 1, charging pole 120 with an overhang/catenary arm that moves up or down (and thus rotates with respect to the pole 120); pars. 32, 34, 57, 62-63, 67 & 113]; and 
a second end [fig. 1, a second end with the charging head 122]; and 
an actuator in communication with the mechanical arm [pars. 71 & 113], 
wherein the conductor is fixed to the second end of the mechanical arm [fig. 1, a second end with the charging head 122, the conductor which provides power to the head 122 from the station 100]; and
wherein the actuator is configured to rotate the second end of the mechanical arm to move the conductor from a initial position near the surface of the vehicle and an extended position near the charge pad, thereby causing the charge pad to activate pars. 30-32, 34, 68, 72-73, 78-80, 86, 91-92 & 113; the charging head 122/224 is attached to a pole that moves on to the vehicle interface 132, a conductor connects the charging head to the source of the charging station, that conductor moves with the pole of the charging head; the charging pad activates when near the vehicle interface 132].
Regarding claim 9, Sarkar discloses wherein the actuator of the charge node and the actuator of the charge transfer device are each selected from the group consisting of hydraulic actuators, pneumatic actuators, and electrical actuators [par. 113, the arm actuators can be “pneumatic actuators, hydraulic actuators, electric actuators”; the brush actuators rely on “air pressure” (par. 71), thus are pneumatic or hydraulic actuators].
Regarding claim 11, Sarkar discloses wherein the charge node further comprises an activator adapted to activate the actuator of the charge node upon receiving a control signal [pars. 62-63 and 71-73, extending the brushes when receiving a control signal].
Regarding claim 12, Sarkar discloses further comprising a power conditioning module located at the power transformation module, the charge node or the charge transfer device, the power conditioning module adapted to condition the transformed electrical output to a conditioned electrical output having a voltage suitable for transfer to the power supply of the electric vehicle [par. 127; the output charge voltage can be not only conditioned to a particular voltage or current but also pulsed, thus conditioned, the conditioning module is located at the charging station, thus one of the power transformation module, the charge node or the charge transfer device].
Regarding claim 15, Sarkar discloses wherein: the charge transfer device further comprises a communication unit that transmits vehicle identification information; and the charge node further comprises a communication unit that receives the vehicle identification information, wherein the charge node is activated based on said receiving the vehicle identification information [pars. 85-87, 94 & 100; the vehicle is identified via wireless signals exchanged between the vehicle and the station, and it is determined whether or not to charge the vehicle].
Regarding claim 18, Sarkar discloses wherein the charge node comprises one or more alignment features [Sarkar. 78-80 & 91-92, brushes are alignment features].
Regarding claim 20, Sarkar discloses further comprising a monitoring and control system in communication with the charge transfer device and/or the charge node via a network, wherein the monitoring and control system is adapted to monitor and control parameters relating to one or more of the group consisting of voltage, current, frequency, inductance and resistance [par. 47, 62 & 73-74, RF/CAN/Bluetooth link is used to monitor and control the charging, including the charge voltage and current].
Regarding claim 21, Kuki as applied in claim 1 disclose wherein the conductive charge pad is connected to the actuator by a support and the conductive charge pad is connected to an upper end of the support, the actuator configured to move the upper end of the support, through the aperture, as the conductive charge pad is moved between the first position within the housing and the second position outside of the housing [see annotated fig. 27 above; the coil moving means has a driving device; col. 1, line 57-67; col. 7, line 39-40; col. 14, lines 17-44].
Regarding claim 25, Sarkar discloses a charging lot comprising: a plurality of the charging systems as recited in claim 1 in arranged for charging a plurality of semi-trucks [pars. 54-55; a plurality of charging stations for charging trucks (pars. 20-21)].
Sarkar does not explicitly disclose the spaces are adjacent.
However, Examiner takes Official Notice that it is well known in the power distribution arts to place chargers in spaces adjacent to each other to efficiently use space. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sarkar to further include the spaces are adjacent for the purpose of easily distributing power to elements which require it, such as streetlights, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. US PGPUB 2013/0193918 in view of Horvath et al. US PGPUB 2011/0066515, and further in view of Graham et al. US PGPUB 2003/0075235.
Regarding claim 10, Sarkar wherein the charge node further comprises an openable cover attached to the housing, the openable cover adapted to close the aperture when the charge pad is in the first position.
However, Horvath as applied in claim 1 discloses wherein the charge node further comprises an openable cover attached to the housing, the openable cover adapted to close the aperture when the charge pad is in the first position [see annotated figs. 2-3 above; the aperture is closed by cover doors 48 when the charge pad is in the first position within the housing within the roadway].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. US PGPUB 2013/0193918 in view of Horvath et al. US PGPUB 2011/0066515 and further in view of Morris et al. US PGPUB 2014/0070767.
Regarding claim 13, Sarkar does not explicitly disclose discloses wherein the conditioned electrical output comprises a voltage of from about 300 V to about 1,000 V.
However, Morris discloses a charging station with a charging arm wherein the conditioned electrical output comprises a voltage of from about 300 V to about 1,000 V [par. 58].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sarkar to further include wherein the conditioned electrical output comprises a voltage of from about 300 V to about 1,000 V for the purpose of providing rapid charging, as taught by Morris (par. 58).
Regarding claim 14, Morris as applied in claim 13 discloses wherein the conditioned electrical output comprises a voltage of from about 775 V to about 825 V [par. 58].

Regarding claim 22, Sarkar does not explicitly disclose wherein the one or more power distribution lines extend on the roadway.
However, Examiner takes Official Notice that it is well known in the power distribution arts to lay power lines along a roadway, so that street lights can be powered easily. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Sarkar to further include wherein the one or more power distribution lines extend on the roadway for the purpose of easily distributing power to elements which require it, such as streetlights, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) which was ready for improvement in order to yield results predictable by one of ordinary skill the art.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. US PGPUB 2013/0193918 in view of Kuki et al. US Patent 5,821,731, and further in view of Bianco US PGPUB 2011/0114398.


Regarding claim 23, the combination of Sarkar and Kuki does not explicitly disclose a site comprising: a loading dock; and the charging system as recited in claim 1 spaced from a loading dock such that an electric truck backing up to the loading dock is chargeable via the charging system.
However, Bianco discloses a vehicle charging system comprising a site comprising: a loading dock; and the charging system as recited in claim 1 spaced from a loading dock such that an electric truck backing up to the loading dock is chargeable via the charging system [figs. 3-7; pars. 5, 8-12 & 16].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Sarkar and Kuki to further include  a site comprising: a loading dock; and the charging system as recited in claim 1 spaced from a loading dock such that an electric truck backing up to the loading dock is chargeable via the charging system for the purpose of allowing a tractor trailer to be charged efficiently while loading or unloading, as taught by Bianco (pars. 4-5).
Regarding claim 24, the combination of Sarkar and Kuki does not explicitly disclose a method of installing a charging system comprising: installing the charging system as recited in claim 1 on the ground spaced from a loading dock such that an electric truck backing up to the loading dock is chargeable via the charging system.
However, Bianco discloses a method of installing a charging system comprising: installing the charging system as recited in claim 1 on the ground spaced from a loading dock such that an electric truck backing up to the loading dock is chargeable via the charging system [figs. 3-7; pars. 4-5, 8-12 & 16].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Sarkar and Kuki to further include installing a charging system comprising: installing the charging system as recited in claim 1 on the ground spaced from a loading dock such that an electric truck backing up to the loading dock is chargeable via the charging system for the purpose of allowing a tractor trailer to be charged efficiently while loading or unloading, as taught by Bianco (pars. 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859